DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.
 
Drawings
The Examiner acknowledges the amendment(s) to the claims filed on October 9, 2020. The objection(s) to drawings cited in the previous office action filed on August 6, 2020 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 112
The Examiner acknowledges the amendment(s) to the claims filed on October 9, 2020. The rejection of claim(s) 1, 3 – 5, 10, 12, 16, 18 – 20 and 24 – 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, cited in the previous office action filed on August 6, 2020 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 10, 12, 16, 19, 20, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2015/0041777 A1, prior art of record, hereinafter Chung 777) in view of Yi et al. (US 2014/0353625 A1, prior art of record).
Regarding claim 1, Chung 777 discloses an organic light emitting display apparatus (e.g. figures 7 – 9) comprising a plurality of pixels (e.g. figure 7, and clarified in annotated figure 8 below, pixels 80, each comprising 71R, 71G, and 71B, ¶ [0048] and [0079]), each of the pixels comprising:
a first mirror pattern having an opening and completely surrounding the each of the pixels (e.g. figures 8 and 9, and clarified in annotated figure 8 below, first mirror pattern 240 with opening completely surrounding the pixels 80 in the middle of figure 8, ¶ [[0080]);
a first sub pixel including a first light emitting structure positioned to emit first color light through the opening (e.g. figures 7 – 9, first sub pixel 71R, emitting first color red through the opening created by 240, ¶ [0079]);
a second sub pixel including a second light emitting structure positioned to emit second color light through the opening (e.g. figures 7 – 9, second sub pixel 71G, emitting second color green through the opening created by 240, ¶ [0079]); 
a third sub pixel including a third light emitting structure positioned to emit third color light through the opening (e.g. figures 7 – 9, third sub pixel 71B, emitting third color blue through the opening created by 240, ¶ [0079]), and
a pixel defining layer which separates the first light emitting structure, the second light emitting structure, and the third light emitting structure from one another (figure 9, pixel defining layer 350, ¶ [0067]. Although pixel defining layer 350 is explicitly shown in figure 9 to be between two adjacent light emitting structures, it is anticipated or obvious that the pixel 
wherein the first light emitting structure has a first organic light emitting layer, the second light emitting structure has a second organic light emitting layer, and the third light emitting structure has a third organic light emitting layer (e.g. as seen with respect to figures 7 and 9, the first, second, and third light emitting structures 71R, 71G, and 71B, respectively, have first, second, and third organic light emitting layers 720, as described in ¶ [0069]),
wherein the opening having no mirror component extends continuously over the first, second, and third organic light emitting structures in the plan view to be single for one pixel (e.g. as seen with respect to figures 7 – 9, and annotated figure 8 below, the opening formed by the surrounding mirror pattern 240 does not have any mirror components within the opening, extends continuously over the first, second, and third organic light emitting structures 71R, 71G, and 71B, and is seen to correspond in the plan view for a single one pixel 80), and
wherein, in the opening, the pixel defining layer completely overlaps a region between adjacent ones of the first, second, and third organic light emitting structures in a plan view (as seen with respect to annotated figure 8 below, and figure 9, within the opening formed by the first mirror pattern 240 the pixel defining 350 is between the adjacent first, second and third light emitting structures 71R, 71G, 7B since it is disclosed that the pixel defining layer 350 is 
Chung 777 is silent with respect to disclosing the pixel defining layer is opaque.
Yi discloses an analogous organic light emitting display apparatus (e.g. figure 3), wherein the pixel defining layer is opaque (e.g. as disclosed in ¶ [0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chung 777 such that the pixel defining layer is opaque since it was known in the art to form an opaque pixel defining layer in light emitting displays, as disclosed in Yi. One would have been motivated to have the pixel defining layer opaque in order to reduce light interference between sub pixels.



    PNG
    media_image1.png
    608
    580
    media_image1.png
    Greyscale

Regarding claim 5, Chung 777 in view of Yi disclose the organic light emitting display apparatus of claim 1, as cited above. Chung 777 further discloses the first sub pixel, the second sub pixel and the third sub pixel are arranged in a first direction (as seen in figure 7, the sub-pixels 71R, 71G, and 71B are arranged in the first (horizontal) direction).

Regarding claim 10, Chung 777 in view of Yi disclose the organic light emitting display apparatus of claim 1, as cited above. Chung 777 further discloses a sealing substrate, wherein the first mirror pattern is disposed on the sealing substrate (figure 9, sealing substrate 210, ¶ [0056]).

Regarding claim 12, Chung 777 in view of Yi disclose the organic light emitting display apparatus of claim 1, as cited above. Chung 777 further discloses the first sub pixel comprises a first sub pixel electrode and the first light emitting structure is disposed on the first sub pixel electrode, the second sub pixel comprises a second sub pixel electrode and the second light emitting structure is disposed on the second sub pixel electrode, the third sub pixel comprises a third sub pixel electrode and the third light emitting structure is disposed on the third sub pixel electrode (e.g. as seen with respect to figures 7 and 9, each of the sub pixels comprise a sub pixel electrode 710 and a light emitting structure 720 disposed on the sup pixel electrode, ¶ [0048] and [0069]), and
wherein the first, second, and third sub pixel electrodes are connected to first, second, and third thin film transistors, respectively (Chung: e.g. as anticipated or obvious with respect to figures 1 and 9, and ¶ [0039], each sub pixel is connected to corresponding thin film transistors T1, which are shown explicitly in figure 9, and further disclosed in ¶ [0065]), and do not overlap the first, second, and third thin film transistors (Chung: as anticipated or obvious with respect to figure 9, the interpreted sub pixel 

Regarding claim 16, Chung 777 in view of Yi disclose the organic light emitting display apparatus of claim 1, as cited above. Chung 777 further discloses a second mirror layer which is disposed on the first mirror pattern and completely covering the opening of the first mirror pattern (Chung 777: e.g. as seen with respect to figures 7 – 9, second mirror layer comprising elements 210 is disposed on the top of first mirror pattern 240, and completely covering the opening created by the first mirror pattern 240 in the plan view of figure 8, ¶ [0051]. The Examiner notes that ¶ [0056] discloses that the element 210 is made of glass, which is known to reflect light since glass is not perfectly transmissive. Therefore, element 210 may be considered as a second mirror layer).

Regarding claim 19, Chung 777 in view of Yi disclose the organic light emitting display apparatus of claim 1, as cited above. Chung 777 further discloses the first sub pixel electrode overlaps with the first organic light emitting layer, the second sub pixel electrode overlaps with the second organic light emitting layer, and a third sub pixel electrode overlaps with a third organic light emitting layer (e.g. as seen with respect to figures 7 - 9, and disclosed in ¶ [0048], the first, second, and third sub-pixel electrodes 710 overlap and wherein the first light emitting structure, the second light emitting structure, and the third light emitting structure further comprises an opposite electrode covering the first sub pixel, the second sub pixel, and the third sub pixel (figure 9, e.g. opposite electrode 730 covering the light emitting layers of the first, second, and third sub-pixels, ¶ [0048]).

Regarding claim 20, Chung 777 discloses an organic light emitting display apparatus (e.g. figures 7 – 9), comprising: 
a base substrate (figure 9, e.g. base substrate 110);
a first sub pixel electrode disposed on the base substrate in a first sub pixel (figures 7 and 9, e.g. first sub pixel electrode 710 in first sub pixel 71R, ¶ [0048]) and connected to a first thin film transistor (e.g. figures 1 and 9, first thin film transistor T1 ¶ [0039]);
a second sub pixel electrode disposed on the base substrate in a second sub pixel, connected to a second thin film transistor and spaced apart from the first sub pixel electrode (figures 7 and 9, e.g. second sub pixel electrode 710 in second sub pixel sub pixel 71G, ¶ [0048], see to be connected to a second thin film transistor adjacent to first thin film transistor T!, and spaced apart from first sub pixel 71R in figure 7, and spaced apart from adjacent sub pixel electrodes 710 in figure 9. Furthermore, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04);
a pixel defining layer disposed between the first sub pixel electrode and the second sub pixel electrode (e.g. figure 9, pixel defining layer 350, ¶ [0048], anticipated or obvious to between the first and second sub pixel electrodes 710, as seen in figure 9); and
a first mirror pattern overlapping the pixel defining layer, having an opening, and completely surrounding the first sub pixel electrode and the second sub pixel electrode (e.g. figures 8 and 9, and annotated figure 8 above with respect to claim 1, first mirror pattern 240, ¶ [0080], seen to have an opening such that the first mirror pattern 240 completely surrounds the first and second sub pixels 71R and 71G, and therefore the first and second sub pixel electrodes 710, as see with respect to figures 7 – 9),
wherein the opening having no mirror component extends continuously over the first sub pixel electrode and the second sub pixel electrode in a plan view to be single for one pixel (e.g. figures 7  - 9, and annotated figure 8 above with respect to claim 1, since the opening extends continuously over the first sub pixel 71R and the second sub pixel 71G in the middle of the device of figures 7 and 8 in a plan view, then it is anticipated or obvious the opening extends continuously over the first sub pixel electrode 710 and the second sub pixel electrode 710 in a plan view. Further, the opening formed by the surrounding mirror pattern 240 does not have any mirror components within the opening, and is seen to correspond in the plan view for a single one pixel 80), and
wherein, in the opening, the pixel defining layer completely overlaps a region between the first sub pixel electrode and the second sub pixel electrode in a plan view (as seen with respect to annotated figure 8 above, and figure 9, within the opening formed by the first mirror pattern 240 the pixel defining 350 is completely overlaps a region between first and second sub-pixel electrodes 710 of the first and second and third light emitting structures 71R, and 71G in a plan view).
Chung 777 is silent with respect to disclosing the pixel defining layer is opaque.
Yi discloses an analogous organic light emitting display apparatus (e.g. figure 3), wherein the pixel defining layer is opaque (e.g. as disclosed in ¶ [0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chung 777 such that the pixel defining layer is opaque since it was known in the art to form an opaque pixel defining layer in light emitting displays, as disclosed in Yi. One would have been motivated to have the pixel defining layer opaque in order to reduce light interference between sub pixels.

Regarding claim 30, Chung 777 in view of Yi disclose the organic light emitting display apparatus of claim 1, further comprising a second mirror pattern completely overlapping the first mirror pattern, the first sub pixel, the second sub pixel and the third sub pixel in a plan view, wherein the second mirror pattern partially reflects and partially transmits external light (e.g. second mirror pattern 200, seen in figures 8 and 9 to completely overlap the first mirror pattern 240, and the first, second and third sub pixels 71R, 71G, and 71B, whereby ¶ [0055] discloses the second mirror pattern 200 both transmits and reflects light. Regarding the limitation “second mirror pattern partially reflects and partially transmits external light” this is considered a statement of the inherent properties and/or functions of the device. The prior art of Chung 777 anticipates or renders obvious the claimed structure, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 and 2114).

Regarding claim 31, Chung 777 in view of Yi disclose the organic light emitting display apparatus of claim 20, further comprising a second mirror pattern completely overlapping the base substrate in a plan view, wherein the second mirror pattern partially reflects and partially transmits external light (e.g. second mirror pattern 200, seen in figure 9 to completely overlap the base substrate 110, whereby ¶ [0055] discloses the second mirror pattern 200 both transmits and reflects light. Regarding the limitation “second mirror pattern partially reflects and partially transmits external light” this is considered a statement of the inherent properties and/or functions of the device. The prior art of Chung 777 anticipates or renders obvious the claimed structure, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 and 2114).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung 777 in view of Yi, as applied to claim 1 above, and further in view of Kim (US 2015/0102317 A1, prior art of record).
Regarding claim 4, Chung 777 in view of Yi disclose the organic light emitting display apparatus of claim 1 wherein the pixel defining layer comprises an organic insulation material (e.g. ¶ [0067] of Chung 777 discloses the pixel defining layer 350 to comprise various organic insulation materials (i.e. polyimides and polyacrylates)).
Chung 777 and Yi are silent with respect to disclosing the pixel defining layer comprises carbon black.
Kim discloses a pixel defining (310) layer comprises carbon black (e.g. as disclosed in ¶ [0147]).
.

Response to Arguments
Applicant's arguments filed October 9, 2020 have been fully considered but they are not persuasive. At present, the prior art of Chung et al. (US 2015/0041777 A1, prior art of record, hereinafter Chung 777) in view of Yi et al. (US 2014/0353625 A1, prior art of record) is commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claims 1 and 20 to recite “the opening having no mirror component extends continuously over the first, second and third light emitting structures in a plan view to be single for one pixel”, and argue that the prior art of Chung 777 does not teach such a limitation. The Examiner respectfully disagrees. As seen with respect to figures 7 – 9 of Chung 777, and annotated figure 8 above with respect to claim 1, the opening formed by the surrounding mirror pattern 240 does not have any mirror components within the opening. Further, the opening extends continuously over the first, second, and third light emitting structures, 71R, 71G, and 71B, and the opening is seen to correspond in the plan view for a single one pixel 80. Therefore, the Examiner finds that the prior art of Chung 777 teaches the cited claim limitations, and the Examiner finds that Chung in view of Yi render obvious the claimed inventions of claims 1 and 20, as cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        March 4, 2021